ROB SALTZMAN, ESQUIRE
PLUESE, BECKER & SALTZMAN
Attorneys At Law
RS1765
20000 Horizon Way, Suite 900
Mount Laurel, NJ 08054                        UNITED STATES BANKRUPTCY COURT
(856) 813-1700                                FOR THE DISTRICT OF NEW JERSEY
Attorneys for the Mortgagee
104265B

In re:                                                :       CHAPTER 13

         Jeremy R Askew                               :       CASE NO. 20-17570-MBK
         Lisa J Burke-Askew
                                                      :       NOTICE OF MOTION
         DEBTORS                                              TO VACATE STAY
                                                      :
                                                              HEARING DATE: March 10, 2021
                                                      :

TO: Brad J. Sadek, Esq., Albert Russo, Trustee, Jeremy R Askew and Lisa J Burke-Askew,
Debtors.

   PLEASE TAKE NOTICE that the undersigned, attorney for the Mortgagee, New Jersey Housing
and Mortgage Finance Agency, will apply to the above-named Court at the U.S. Bankruptcy Court
House,402 East State Street, Trenton, New Jersey, in Courtroom #8, on March 10, 2021, at 9:00 a.m.,
or as soon thereafter as counsel may be heard, for an Order to Vacate the Automatic Stay pursuant to
11 U.S.C. § 362.

         This Motion is being submitted under Local Bankruptcy Rule 4001-1. An accompanying brief
has not been submitted because Local Rule permits a Secured Creditor to file the instant Motion
supported by a Certification attesting to the operative circumstances and the Movant's entitlement to
the relief requested.

        PLEASE TAKE FURTHER NOTICE that if you contest this Motion, you must appear in
Court on the date noted above and you are further required to file with the Court and serve on the
undersigned a written response, in accordance with Rules of Court, no later than seven (7) days prior
to the hearing date pursuant to Local Bankruptcy Rule 9013-2(a)(2). If a written response is not
served and filed, the Court will treat this Motion as uncontested and may not conduct a hearing.

                       PLUESE, BECKER & SALTZMAN, LLC

                       BY: /s/ Rob Saltzman
                           Rob Saltzman, Esquire

DATED: February 12, 2021
